Van Wyck, J.
This action is for the recovery of damages for breach of a contract made at Cleveland, Ohio. The complaint sets out in full the contract, which does not recite that it was made by the defendant corporation, and is signed simply “S. H. Mather, Prest.” Howhere in the appeal-book is found a statement that it contains all of the evidence, and our appellate authority, following Aldridge v. Aldridge, 120 N. Y. 616, 24 N. E. Rep. 1022, has held in Claflin v. Flack, (Com. Pl. N. Y.) 13 N. Y. Supp. 270, Judge Pbyor writing, that, if the case omits the statement that it contains all the evidence,„then they are precluded from inquiring into the facts by the presumption, in support of the judgment, that the proof was sufficient to carry the case to the jury and to warrant the verdict. This general term, in obedience to the rule of practice as laid down in the Aldridge Case, will not consider or discuss the facts, in the absence of such a statement. The court of appeals in the Aldridge Case says; “This rule does not exist in the Code, but is so well established that a respondent may rely upon it; and, after a case has been made in a manner appropriate only for a review of questions of law, to reverse a judgment upon the facts would be an injustice to the respondent, who has a right to rely upon the court enforcing the rule it has announced for the guidance of litigants.” Hence we must assume that every fact was proved on the trial wiiich was necessary to justify the verdict, and shall now consider only questions of law which are up for review. Appellant’s objection to the complaint for its insufficiency was raised at trial, and such objection was then properly impressed upon the record, and the same will now be considered as if a demurrer to the complaint upon the grounds of want of jurisdiction, and that it does not state facts sufficient to constitute a cause of action.
First, as to jurisdiction. At common law, in the absence of a statute, corporations organized under the laws of one state could not be sued in the courts of another state. This was upon the theory that they were artificial beings, having no existence, or being beyond the jurisdiction creating them. Of course, this did not apply where the action was in the nature of an action in rem. However, statutes were passed giving certain courts, under certain circumstances, jurisdiction against foreign corporations; and such is section 427 of the old Code, which gave the supreme court and the superior court and court of common pleas of Hew York city jurisdiction of actions by a resident against foreign corporations for any cause of action; and, under section 1780 of the new Code, this jurisdiction is extended to the city court of Hew York; but before this the marine court and the city court of Hew York had jurisdiction over foreign corporations as to some causes of action. In the absence of any allegation in the complaint that the plaintiff is a non-resident of the state, and therefore disqualified to sue a foreign corporation by reason of section 1780 of the Code, such non-residency will not be assumed in support of a demurrer, on the ground of want of plaintiff’s capacity to sue. Leslie v. Lorillard, 18 Wkly. Dig; 288. How, as to whether the complaint states facts sufficient to constitute a cause of action. The defendant’s contention is that, as the complaint sets forth in full a contract which did not recite that the defendant made it, and was simply signed, “S. H. Mather, Prest.,” therefore the allegation that defendant made and executed the contract was not enough, but that it should have been further alleged that S. H. Mather was the president of defendant, and had executed the same by authority of and for defendant. Where a contract is in writing or by paroi, (not under seal,) in the name of the agent and within his authority, the principal can enforce the same, and is liable thereon; but a different rule prevails as to sealed instruments. Nicoll v. Burke, 78 N. Y. 580. The contract set out in the complaint was not under seal, and the allegation that the defendant made and executed the contract, when it appears to have been signed by another party, necessarily includes the allegation that such other party was duly authorized *159to make the contract in behalf of the defendant; and under it proof can be given, and would be requisite, to establish that it was in fact the contract of the defendant, by proving the authority of “S. H. Mather, Prest.,” to make the contract in defendant’s behalf. Moore v. McClure, 8 Hun, 557. He who acts through another acts himself, and an allegation that he acts himself is good pleading, where he acts through another, and permits of proof of the authority of the latter. It is conceded that the same questions are involved in the consideration of the appeal from the order refusing to vacate the attachment. The judgment and order appealed from are affirmed, with costs. All concur.